Title: XI. To Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 6 October 1785
From: Adams, John
To: 


            
              Gentn.
              Grosvenor Square Westminster 6th Ocr. 1785
            
            On the other Leaf of this Sheet you have Copy of a Resolution of Congress of fourtenth of Feby. last. You will please to hold this Money in readiness to be transmitted to London as I shall have occasion for it, to pay Bills of Exchange which are to be drawn upon me & which I shall accept payable at the House of Messrs. C & R: Puller in London or at your Firm in Amsterdam as occasion may be. I shall have time to give you advice from time to time, as the Bills will be drawn at one or two usances, so that there will be no necessity to transmit much of this Money here at present—it is to be hoped the exchange will be more favorable the longer the delay
            Your friend & sert.—
          